               Case 1:19-cv-02931-TSC Document 13 Filed 02/14/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                    )
INTERNATIONAL REFUGEE               )
ASSISTANCE PROJECT,                 )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                    Civil Action No. 19-2931 (TSC)
                                    )
U.S. DEPARTMENT OF STATE,           )
                                    )
                  Defendant.        )
____________________________________)

                                      JOINT STATUS REPORT

           Pursuant to the Court’s January 16, 2020, Minute Order, the parties respectfully file the

    following status report in this Freedom of Information Act (“FOIA”) matter in which Plaintiff,

    International Refugee Assistance Project (“IRAP”) has requested records from the U.S.

    Department of State (“State”). The Parties hereby state as follows:

          1.       On July 8, 2019, Plaintiff submitted a FOIA request to State seeking records

related to (a) the role of state and local jurisdictions in decisions related to the resettlement in

their jurisdictions of refugees; (b) applying criteria related to assimilation in refugee

resettlement, or otherwise amending existing policies that select refugees for resettlement based

on vulnerability criteria; and (c) plans to reduce the number of federal refugee resettlement

agencies from nine federal contractors. See Compl. (ECF No. 1) ¶ 21.

          2.       State has completed its searches for records potentially responsive to Plaintiff’s

FOIA request and has located approximately 1,500 potentially responsive documents.1



1
  At this stage, the number of documents reflects an email and its attachments counted as one
file. Emails and attachments will be counted separately once the documents are loaded into
State’s review platform and therefore this number is expected to increase.
            Case 1:19-cv-02931-TSC Document 13 Filed 02/14/20 Page 2 of 4



       3.       State made its first production of responsive, non-exempt records to Plaintiff on

February 10, 2020. With this production, State produced two records in part and withheld 16

records in full. This production reflected review of over 337 pages of potentially responsive

documents.

       4.       State will continue to make rolling productions of responsive, non-exempt records

on a monthly basis and will maintain an average processing rate of 300 pages per month. As

previously reported, State has agreed to make best efforts to prioritize certain categories of

documents for processing, as requested by Plaintiff.

       5.       The parties have yet to agree on what processing rate is appropriate, and

additionally have yet to conclude discussions about the search Defendant conducted for

responsive records. Within three weeks of this date, Defendant provided a detailed description

of the search it conducted so that the parties can discuss the most efficient way to accelerate the

production of responsive documents. If the parties have not made meaningful progress on this

issue in the next 30 days, Plaintiff believes a status conference with the Court would be helpful.

       6.       In light of the above, the Parties propose that they file another Joint Status Report

by March 16, 2020, to further update the Court on Defendant’s progress responding to Plaintiff’s

requests for records.


February 14, 2020                              Respectfully submitted,

                                               /s/ Justin B. Cox
                                               Justin B. Cox (pro hac vice)
                                               International Refugee Assistance Project
                                               P.O. Box 170208
                                               Atlanta, GA 30317
                                               Telephone: (516) 701-4233
                                               jcox@refugeerights.org

                                               Mariko Hirose (D.D.C. Bar No. NY0262)

                                                  2
Case 1:19-cv-02931-TSC Document 13 Filed 02/14/20 Page 3 of 4



                           International Refugee Assistance Project
                           One Battery Park Plaza
                           Fourth Floor
                           New York, New York 10004
                           Telephone: (516) 701-4620
                           mhirose@refugeerights.org

                           Melissa S. Keaney (pro hac vice)
                           International Refugee Assistance Project
                           P.O. Box 2291
                           Fair Oaks, CA 95628
                           Telephone: (916) 546-6125
                           mkeaney@refugeerights.org


                           Counsel for Plaintiff

                           TIMOTHY J. SHEA, D.C. Bar No. 437437
                           United States Attorney

                           DANIEL F. VAN HORN, D.C. Bar No. 924092
                           Chief, Civil Division

                           /s/ Christopher C. Hair
                           CHRISTOPHER C. HAIR, PA Bar No. 306656
                           Assistant United States Attorney
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           (202) 252-2541
                           christopher.hair@usdoj.gov

                           Counsel for Defendant




                              3
         Case 1:19-cv-02931-TSC Document 13 Filed 02/14/20 Page 4 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
INTERNATIONAL REFUGEE               )
ASSISTANCE PROJECT,                 )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 19-2931 (TSC)
                                    )
U.S. DEPARTMENT OF STATE,           )
                                    )
                  Defendant.        )
____________________________________)

                                     PROPOSED ORDER

       Based on the Parties’ joint status report updating the Court on their progress in this FOIA

matter, it is hereby ORDERED that the Parties will file another joint status report by March 16,

2020, further updating the Court on their progress.



________________                                      _______________________________
Date                                                  The Honorable Tanya S. Chutkan
                                                      UNITED STATES DISTRICT JUDGE
